Citation Nr: 1538328	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board denied the claim in a February 2013 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued a Memorandum Decision, which vacated the Board's February 2013 decision as it pertained to the claim for entitlement to a TDIU and remanded the matter to the Board for action consistent with the decision.

This matter was again before the Board in December 2014 when it was remanded for a hearing before the Board.  The Veteran withdrew this hearing request in 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities had a combined rating for compensation purposes of 70 percent, effective September 22, 2014. 

2.  The Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

VA may assign TDIU where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extra-schedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are to be considered one disability for the purpose of satisfying the 60 percent criterion or the 40 percent criterion.  Id. 

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

By way of relevant history, the Veteran filed the instant claim for TDIU in March 2007.  He reported that he attended four years of high school.  Information from the Social Security Administration (SSA) shows that he had worked since service as a warehouse manager and most recently (until 2005) in a janitorial/custodial position.

Effective September 22, 2014, the Veteran's service-connected disabilities were: depressive disorder, rated 50 percent; degenerative disc disease of the lumbar spine, rated 20 percent; residuals of right ankle sprain, rated 20 percent; and history of chip fracture of right little finger, rated 0 percent.  His combined disability rating was 70 percent, effective September 22, 2014, thus meeting the schedular threshold for consideration of a TDIU under 38 C.F.R. § 4.14(a). 

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities.

In December 2006 SSA awarded the Veteran disability benefits.  SSA found that the Veteran's severe impairments included osteoarthritis and depression and that he was unable to perform the requirements of his past relevant work.

A July 2007 VA examination report states that, based on examination of the Veteran and review of the claims file, the Veteran's back, right ankle and right finger disabilities do not interfere with his ability to do sedentary, non-physical, work.

In June 2015, the Veteran submitted a medical opinion from Dr. DBM, an orthopaedic surgeon, who reviewed the claims file and interviewed the Veteran.  Dr. DBM opined that it is at least as likely as not that the Veteran, as of February 15 2005, was unable to secure and follow substantially gainful employment because of his service-connected low back disability.  Dr. DM provided the following rationale:

As far back as 1999 an Orthopaedic Surgeon documented that the veteran's range of motion of his thoracolumbar spine was severely limited i.e. the veteran demonstrated only 40° of flexion.  [A VA examiner] substantiated this severe limitation of motion in 2007.

As early as 2001, his school principal documented that the veteran was taking numerous days off from work because of his ongoing back symptoms.  The principal also documented again in 2007 that the veteran had not been able to continue at his job because of his health.

In 2000 he was granted a 20%service-connected disability rating for his thoracolumbar spine.  In 2003 at [a hearing] he stated he had missed approximately 30 days of work in the last nine months because of his back problems.  In 2006, Social Security documented that the veteran was no longer able to work because of his back problems. . . . 

Although the Social Security document mentions high blood pressure and cholesterol in addition to the veteran's back symptoms, these medical problems are easily mitigated by the simple use of prescription medication.  Neither of these common medical problems would have prevented the veteran from working at a sedentary job.  

What is interesting is that [the 2007 VA examiner] documents that the veteran is not able to perform any job that required prolonged walking or standing, but states that he could do a sedentary job.  However, nowhere in [the 2007 VA examination] report is there any documentation that he asked [the Veteran] if sitting bothered [him], or how long [he] could sit before his back symptoms would escalate.

Dr. DBM opined that "as of February 2005 the veteran would not have been able to perform a job that required him to sit for most of an eight-hour work day.  Based on all of his thoracolumbar medical records even with the standard breaks he would not have been able to tolerate prolonged sitting for eight hours on a daily basis in order to be substantially and gainfully employed."

In June 2015 the Veteran also submitted a vocational employability assessment from RDG, a certified rehabilitation counselor, who reviewed the claims file and interviewed the Veteran.  RDG stated that the Veteran:

 . . . presents a limited educational background and his vocational background is noted for semi skilled to skilled labor intensive occupations.  These occupations include diesel mechanic, warehouse lead and school custodian.  His work as a school custodian was accommodated from 2001 through 2006 and in 2006 he stopped working due to his pain symptoms.  He has no employable level computer, keyboarding or word software skills precluding consideration of sedentary based occupations.

When considering [the Veteran's] less than sedentary sustainable work capacity in combination with his lack of vocational skills for sedentary work, it is my opinion that [he] is unable to secure and follow substantial gainful employment

As discussed above, the totality of the medical evidence of record and the Veteran's statements are evidence that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  The Board notes that entitlement to TDIU does not require total occupational impairment but rather requires that the individual is unable to secure and follow a substantially gainful occupation.  The severity of the Veteran's service-connected disabilities is such that he is unable to secure and follow a substantially gainful occupation.

Based on the record and for the reasons just discussed, the Board finds that the preponderance of evidence shows that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  As he cannot secure and follow a substantially gainful occupation due to service-connected disabilities the remaining criterion for TDIU are met and his appeal must be granted.


ORDER

TDIU is granted subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


